Citation Nr: 1803267	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, anxiety, paranoia and schizophrenia. 


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In October 2016, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's file.  

The Board notes that the Veteran had previously filed for entitlement to a total disability rating due to individual unemployability in relation to his service connected disabilities, but declined to pursue that appeal following the issuance of a statement of the case in September 2016 addressing this issue. 


FINDING OF FACT

The competent, probative medical evidence as to whether the Veteran's depression is proximately due to service-connected disabilities is in equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor major depression is secondary to service-connected disabilities.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Law and regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis 

The Veteran claims that he suffers from depression as a result of his service connected disabilities. After considering the pertinent evidence in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for depression secondary to service-connected disabilities, is warranted.

A January 2008 VA primary care treatment note reflects that the Veteran has been diagnosed as having depression.  Thus, a current psychiatric disorder has been demonstrated.  

The Veteran is currently service connected for bilateral plantar fasciitis, bilateral patellofemoral pain syndrome, allergic rhinitis, right foot metatarsalgia, and costochondritis. His service connected disorders are assigned a combined 60 percent rating.

In a November 2016 letter M.S., a licensed psychologist, documents the Veteran's history of service connected disabilities.  This psychologist noted that he had treated the Veteran on and off since December 2010 for major depression, and for generalized and social anxiety.  M.S. opined that it is more likely than not that the Veteran's psychiatric diagnoses are related to pain associated with his service connected physical impairments.  

The November 2016 letter is based upon continued examination of the Veteran, review of his medical records, and reported history.  Further it supports a conclusion that the Veteran's current depression is caused, at least in part, by his service-connected disabilities.  Notably, there is no contrary medical opinion indicating that the Veteran's depression is not caused by his service-connected disabilities, and the collective evidence is otherwise sufficient to conclude that his current depression may be caused by service-connected disabilities.

Given the evidence of record, the Board finds that the competent and probative evidence is in relative equipoise as to whether the Veteran's depression is the result of his service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for secondary service connection for diagnosed depression are met.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for depression, secondary to service-connected disabilities, is granted.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


